In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00021-CR



           DEBORAH TIMMONS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 114th District Court
                 Smith County, Texas
             Trial Court No. 114-1126-10




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Deborah Timmons, appellant, has filed with this Court a motion to dismiss her appeal.

The motion was signed by both Timmons and her counsel in compliance with the rules. See

TEX. R. APP. P. 42.2(a). We grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       March 5, 2013
Date Decided:         March 6, 2013

Do Not Publish




                                                2